FGR Pulzl,lc“.,\'rlow I,N \VES'F'S HAW,A!,‘I REP

Paul Alston and Associate Judge

Laura Couch
for Plaintiffs-Appellees. Ci2z:K’ »
dba

Associate Judge

»_z-

I concur in the denial of Plaintiffs-Appellees' Motion
for Reconsideration, except that, consistent with my concurring
and dissenting opinion, I would grant Plaintiffs-Appellees'
motion to the extent it seeks reconsideration of matters

addressed in the majority opinion that were not before this court

on appeal.

Lz;QS'€q: ;2Z;éL9¢7v%Z¢\_

Chief Judge

1 Former Associate Judge Corinne K.A. Watanabe was a member of the panel
on this appeal but retired from her judgeship effective December 31, 2009.
Associate Judge Alexa D.M. Fujise was assigned to the panel to fill the
vacancy created by the retirement of Judge Watanabe.

FV§W§s